Citation Nr: 0710935	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-28 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of cold weather injury, right lower 
extremity. 

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of cold weather injury, left lower 
extremity. 

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of cold weather injury, right upper 
extremity. 

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of cold weather injury, left upper 
extremity. 

5.  Entitlement to service connection for arthritis of the 
back as secondary to cold weather exposure. 

6.  Entitlement to service connection for pneumonitis, also 
diagnosed as asthma/chronic obstructive pulmonary disease.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for pneumonitis, 
also diagnosed as asthma/chronic obstructive pulmonary 
disease, as well as arthritis of the back.  Also on appeal is 
a May 2004 rating decision in which the RO increased the 
veteran's disability rating from 10 percent to 20 percent for 
residuals of cold weather injury of the right and left lower 
extremities, effective July 27, 2001.  In the same rating 
decision, the RO increased the veteran's noncompensable 
disability ratings to 10 percent disabling for residuals of 
cold weather injury of the right and left upper extremities, 
effective July 27, 2001. 





FINDINGS OF FACT

1.  Prior to April 24, 2004, the veteran's cold injury 
residuals manifested in symptoms of joint pain, numbness, 
cold sensitivity, and x-ray evidence of osteoarthritis in his 
bilateral lower extremities.  

2.  Beginning April 24, 2004, the veteran's cold injury 
residuals manifested in symptoms of joint pain, numbness, 
cold sensitivity, color changes, nail abnormalities, 
hyperhidrosis, and x-ray evidence of osteoarthritis in his 
bilateral lower extremities.  

3.  Prior to April 24, 2004, the veteran's cold injury 
residuals manifested in symptoms of joint pain, numbness, and 
cold sensitivity in his bilateral upper extremities.   

4.  Beginning April 24, 2004, the veteran's cold injury 
residuals manifested in symptoms of joint pain, numbness, 
cold sensitivity, and x-ray evidence of osteoarthritis in his 
bilateral upper extremities.  

5.  Beginning February 21, 2006, the veteran's cold injury 
residuals manifested in symptoms of joint pain, numbness, 
cold sensitivity, color changes, and x-ray evidence of 
osteoarthritis in his bilateral upper extremities.  

6.  The veteran's cervical and lumbar spine arthritis was 
caused by in-service exposure to cold temperatures.   

7.  The veteran's current respiratory condition, to include 
pneumonitis, also diagnosed as asthma/chronic obstructive 
pulmonary disease is not related to service.  






CONCLUSIONS OF LAW

1.  Prior to April 24, 2004, the criteria for a 30 percent 
disability rating for residuals of cold injury of the right 
lower extremity were not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 7117, 
7122 (2006).  

2.  The criteria for a 30 percent disability rating for 
residuals of cold injury of the right lower extremity were 
met, effective April 24, 2004.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 
7117, 7122 (2006).  

3.  Prior to April 24, 2004, the criteria for a 30 percent 
disability rating for residuals of cold injury of the left 
lower extremity were not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 7117, 
7122 (2006).  

4.  The criteria for a 30 percent disability rating for 
residuals of cold injury of the left lower extremity were 
met, effective April 24, 2004.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 
7117, 7122 (2006).  

5.  Prior to April 24, 2004, the criteria for a 20 percent 
disability rating for residuals of cold injury of the right 
upper extremity were not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 7117, 
7122 (2006).  

6.  The criteria for a 20 percent disability rating for 
residuals of cold injury of the right upper extremity were 
met, effective April 24, 2004.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 
7117, 7122 (2006).  

7.  Prior to April 24, 2004, the criteria for a 20 percent 
disability rating for residuals of cold injury of the left 
upper extremity were not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 7117, 
7122 (2006).  

8.  The criteria for a 20 percent disability rating for 
residuals of cold injury of the left upper extremity were 
met, effective April 24, 2004.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 
7117, 7122 (2006).  

9.  Prior to February 21, 2006, the criteria for a 30 percent 
disability rating for residuals of cold injury of the right 
upper extremity were not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 7117, 
7122 (2006).  

10.  The criteria for a 30 percent disability rating for 
residuals of cold injury of the right upper extremity were 
met, effective February 21, 2006.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 
7117, 7122 (2006).  

11.  Prior to February 21, 2006, the criteria for a 30 
percent disability rating for residuals of cold injury of the 
left upper extremity were not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 
7117, 7122 (2006).  

12.  The criteria for a 30 percent disability rating for 
residuals of cold injury of the left upper extremity were 
met, effective February 21, 2006.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.25, 4.26, 1.104, Diagnostic Code 
7117, 7122 (2006).  

13.  Arthritis of the cervical and lumbar spine was incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303(2006).

14.  Pneumonitis, also diagnosed as asthma/chronic 
obstructive pulmonary disease was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110, 5107(a) 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Residuals of Cold Weather Injury

The veteran's residuals of cold weather injuries of the 
bilateral upper and lower extremities are separately 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Pursuant to a note following this code, each affected part is 
rated separately and the disability ratings are then combined 
in accordance with 38 C.F.R. § 4.25 and 4.26. 38 C.F.R. 
§ 4.25, 4.26 (2006).  Note 1 also provides for separate 
evaluations for other disabilities that have been diagnosed 
as the residual effects of cold injury, such as Raynaud's 
phenomenon, unless they are used to support an evaluation 
under Diagnostic Code 7122.  

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent disability rating is warranted where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 10 percent disability rating 
is warranted where there is evidence of arthralgia or other 
pain, numbness, or cold sensitivity.  

Diagnostic Code 7117 (Raynaud's syndrome) provides a 10 
percent rating for "characteristic attacks occurring one to 
three times a week."  The Note following this Diagnostic 
Code defines characteristic attacks as "consist[ing] of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets."

The veteran contends that he is entitled to an increased 
disability rating for his service-connected residuals of cold 
injury because his disability is worse than previously rated.  
He underwent a VA neurological examination in November 2002.  
He reported severe numbness, tingling, and burning sensations 
in his feet and legs, as well as diminished sensation in his 
feet and fingertips bilaterally.  The veteran also complained 
of joint pain in his feet.  His ability to walk was limited 
by his symptoms.  

A November 2002 VA general medical examination revealed 
osteoarthritis of the hands, feet, and ankles, however, x-
rays were not performed in conjunction with the examination.  
The veteran also underwent a November 2002 cold injury 
examination.  He reported cold sensitization and a bluish 
discoloration of the feet with changes in temperature.  He 
also reported hyperhidrosis and recurrent fungal infections 
of the nails.  He also complained of paresthesias and 
numbness in the lower extremities and his hands.  On 
examination, the veteran's skin was cool to the touch, with 
no signs of atrophy.  No orthopedic abnormalities were 
observed.  Further, the veteran did not demonstrate pain on 
range of motion in the joints.  The examiner diagnosed 
peripheral neuropathy secondary to cold injury.  

The veteran underwent a VA cold injury examination in April 
2004.  The examiner observed a normal left hand and wrist, 
with no tenderness upon examination of the wrist or finger 
joints.  However, decreased range of motion was observed upon 
internal and external rotation of the left wrist.  No 
swelling or tenderness at the ankle or toe joints was noted.  
However, the veteran did demonstrate decreased range of 
motion in the right ankle.  X-rays revealed mild degenerative 
changes of the bilateral feet.  The VA examiner attributed 
the veteran's osteoarthritis to a combination of cold 
exposure during service and aging.  

The veteran underwent a VA cold injury examination in 
February 2006.  He complained of increased numbness in his 
left great toe.  In addition, the veteran complained of pain 
in his ankles and left tibial area.  He also described a blue 
coloration of the nail beds of both hands when exposed to 
cold temperatures.  The examiner diagnosed Raynaud's syndrome 
with characteristic numbness, color changes, pain, and 
paresthesias.  The examiner determined that the veteran's 
Raynaud's syndrome primarily affected the digits on the upper 
and lower extremities bilaterally.  The veteran's reported 
experiencing Raynaud's episodes one to three times per week. 

Although the VA examiner diagnosed Raynaud's syndrome in 
February 2006, with episodes of numbness, color changes, 
pain, and paresthesias; these symptoms cannot be used to 
support individual ratings for the extremities under both 
Diagnostic Code 7117 and Diagnostic Code 7122, as this would 
entail evaluating the same manifestations under different 
diagnoses, which is prohibited by 38 C.F.R. § 4.14 (2006).  
The veteran experiences characteristic attacks of Raynaud's 
syndrome one to three times per week.  The symptoms 
specifically attributable to Raynaud's syndrome do not meet 
the criteria for a disability rating in excess of 10 percent.  

The veteran's service-connected residuals of cold weather 
injury affecting the bilateral lower extremities do not 
warrant a separate rating for symptoms of Raynaud's syndrome, 
as this would entail evaluating the same manifestations under 
different diagnoses, which is prohibited by 38 C.F.R. § 4.14 
(2006).  The November 2002 VA medical examination report 
indicates the veteran's symptoms manifested primarily in 
joint pain, numbness and cold sensitivity in the bilateral 
lower extremities.  The April 2004 VA examiner's report 
indicates that the veteran's symptoms manifested in joint 
pain, numbness, cold sensitivity, hyperhidrosis, nail 
abnormalities, and osteoporosis of the feet and ankles.  

Resolving all doubt in favor of the veteran, the Board finds 
that the criteria for 30 percent disability ratings for 
residuals of cold weather injury of the bilateral lower 
extremities were met April 24, 2004, the date x-ray 
abnormalities affecting the lower extremities were related to 
the veteran's service-connected cold weather injuries.  Prior 
to April 24, 2004, the criteria for a 30 percent rating were 
not met, as there was no x-ray evidence of osteoarthritis 
affecting the bilateral lower extremities.  

Similarly, the veteran's service-connected residuals of cold 
weather injury affecting the bilateral upper extremities do 
not warrant a separate rating for symptoms of Raynaud's 
syndrome, as this would entail evaluating the same 
manifestations under different diagnoses, which is prohibited 
by 38 C.F.R. § 4.14 (2006).  The November 2002 VA examination 
report indicates the veteran's symptoms manifested in pain 
and numbness of the bilateral upper extremities.  The April 
2004 VA examination report indicates the veteran's symptoms 
were characterized primarily by pain, numbness, locally 
impaired sensation, and an April 2004 x-ray of the bilateral 
hands revealed mild narrowing with minimal osteophyte 
formation.  In February 2006 the veteran demonstrated color 
changes affecting the fingers bilaterally.  


The criteria for 20 percent disability ratings for residuals 
of cold weather injury of the bilateral upper extremities 
were met on April 24, 2004, the date x-ray abnormalities 
affecting the upper extremities were related the veteran's 
service-connected cold weather injuries.  Prior to April 24, 
2004, the criteria for a 20 percent rating were not met, as 
there was no x-ray evidence of osteoarthritis affecting the 
bilateral upper extremities.  

The criteria for 30 percent disability ratings for residuals 
of cold weather injury of the bilateral upper extremities 
were met February 21, 2006, the date color changes affecting 
the bilateral fingers were observed.  

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's service-connected 
cold weather injuries have resulted in frequent 
hospitalizations during the time period relevant to his 
November 2004 claim for increased disability ratings.  The 
veteran has not submitted evidence of excessive absences, 
loss of income, or a medical opinion restricting his 
employment duties.  In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's service-
connected residuals of cold weather injuries alone do not 
place him in a position different from other veterans with an 
80 percent disability rating.  



Entitlement to Service Connection

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Arthritis of the back 
The veteran contends that he developed arthritis in his 
cervical and lumbar spine from sleeping on the cold ground 
without protection from the elements during service.  Service 
medical records reveal a normal musculoskeletal system at 
induction into service and at separation in November 1945.  
No complaints of or treatment for arthritis or any other 
conditions affecting the back are noted in the veteran's 
service medical records.  

The veteran underwent a VA general medical examination in 
November 2002.  On examination, lumbar flexion was measured 
to 80 degrees, backward extension to 25 degrees.  Lateral 
flexion was measured to 30 degrees bilaterally, and lateral 
rotation was measured to 25 degrees bilaterally.  The 
examiner related the veteran's complaints of back pain to 
osteoarthritis, however, the examiner failed to reach a 
conclusion regarding whether the osteoarthritis was related 
to service.  A VA medical opinion was obtained in February 
2004.  The examiner reviewed the veteran's medical records 
and concluded that although aging may also have contributed 
to the veteran's current back disability, the veteran's back 
pain was as likely as not caused by cold exposure during 
service.  

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran.  During a February 2004 VA examination, the examiner 
diagnosed osteoarthritis of the spine, which was attributed 
to cold injury during service.  The Board finds, therefore, 
that the criteria for a grant of service connection for 
arthritis of the spine are met.

Pneumonitis, also diagnosed as asthma/chronic obstructive 
pulmonary disease
The veteran contends that he developed a respiratory 
condition as a result of exposure to cold temperatures during 
service.  Service medical records reveal normal lungs at 
induction into service and at separation in November 1945.  
The veteran was treated for broncho-pneumonia and/or 
bronchosinusitis in December 1942.  He was subsequently 
hospitalized for a sore throat and fever in December 1942.  
His treating physician diagnosed acute catarrhal 
nasopharyngitis.  After approximately ten days of treatment, 
the veteran was discharged and returned to duty.  Service 
medical records reveal no additional complaints of or 
treatment for a respiratory condition.

The veteran submits March 1999 private medical records which 
reveal a diagnosis of chronic obstructive pulmonary disease 
(COPD).  August 2002 private medical records reflect a 
diagnosis of mild asthma treated with daily medicine.  
November 2002 VA medical records reveal a diagnosis of COPD.  
A CT scan of the chest reflect either scarring of the right 
lower lobe of his lung or a partially collapsed lung.  His 
treating physician also diagnosed stable chronic bronchitis 
with an asthmatic component. 

The veteran underwent a VA general medical examination in 
November 2002.  A previous chest CT revealed parenchymal 
scarring at the right costophrenic angle.  In addition, 
pulmonary function test results were consistent with a severe 
obstructive lung disease pattern.  The examiner diagnosed 
asthma and COPD, with recurrent bronchitis, rather than 
pneumonitis.  However, an opinion regarding service 
connection was not reached. 

A VA medical opinion was obtained in February 2004.  The 
examiner reviewed the veteran's medical records and 
determined that the veteran's COPD was not related to his in-
service treatment for either broncho-pneumonia or broncho-
sinusitis.  The examiner further opined that the veteran's 
current respiratory condition was not related to cold 
exposure during service.  The examiner concluded that the 
veteran's current COPD was more likely than not related to 
his history of tobacco smoking.  

The veteran has submitted an August 2005 opinion statement 
from his primary care provider which relates his COPD to 
exposure to extreme cold during service; however, this 
opinion is clearly based on the veteran's reported history.  
The opinion statement does not reveal whether diagnostic 
tests were performed, does not reveal the basis of the 
opinion, and does not indicate that the veteran's primary 
care provider reviewed his medical history prior to reaching 
a conclusion.  

The veteran has also submitted lay statements from his wife 
and son which chronicle his history of respiratory illness, 
including yearly bouts with pneumonia and bronchitis.  
Although these statements are valuable for establishing the 
chronicity of the veteran's symptoms; a layperson is not 
competent to opine on matters requiring medical knowledge, 
such as the medical etiology of the veteran's current 
disability.  

In light of the evidence of record, the veteran is not 
entitled to service connection for pneumonitis, COPD, or 
asthma.  A VA medical examiner reviewed the veteran's claims 
file and determined that the veteran's in-service episode of 
broncho-pneumonia and/or bronchosinusitis is not related to 
his current respiratory disorders.  Further, the examiner 
determined that the veteran's current respiratory disability 
was not caused by cold exposure, and was more likely related 
to a history of tobacco use.  This opinion is more probative 
than that of the veteran's primary care provider, whose 
opinion statement does not indicate that he reviewed the 
veteran's medical history prior to reaching his conclusion.  
The sincerity of the veteran's belief that his respiratory 
condition is related to service is not in question.  However, 
the preponderance of the evidence is against a grant of 
service connection; there is no doubt to be resolved; and 
service connection is not warranted. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).




Duty to Notify and Assist

Duty to Notify: Although the veteran did not receive notice 
regarding the information and evidence needed to establish 
entitlement to an increased rating, this decision reflects a 
complete grant of benefits sought.  Since the maximum 
disability ratings available for residuals of cold weather 
injuries have been assigned, there can be no failure-to-
notify prejudice to the veteran.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated January 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service 
connection for pneumonitis, also diagnosed as asthma/chronic 
obstructive pulmonary disease has been denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, his private and VA treatment 
records, and provided the veteran VA examinations in November 
2002, February 2004, April 2004, and February 2006.  He has 
not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


	(CONTINUED ON NEXT PAGE)



ORDER

1.  A 30 percent disability rating for residuals of cold 
weather injury, right lower extremity is granted effective 
April 24, 2004; subject to the laws and regulations 
pertaining to the payment of monetary benefits. 

2.  A 30 percent disability rating for residuals of cold 
weather injury, left lower extremity is granted effective 
April 24, 2004; subject to the laws and regulations 
pertaining to the payment of monetary benefits.

3.  A 20 percent disability rating for residuals of cold 
weather injury, right upper extremity is granted effective 
April 24, 2004, and a 30 percent disability rating effective 
February 21, 2006; subject to the laws and regulations 
pertaining to the payment of monetary benefits.

4.  A 20 percent disability rating for residuals of cold 
weather injury, left upper extremity is granted effective 
April 24, 2004, and a 30 percent disability rating effective 
February 21, 2006; subject to the laws and regulations 
pertaining to the payment of monetary benefits.

5.  Entitlement to service connection for arthritis of the 
back as secondary to cold weather exposure is granted. 

6.  Entitlement to service connection for pneumonitis, also 
diagnosed as asthma/chronic obstructive pulmonary disease is 
denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


